DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a pretreatment system”, “an evaporation/crystallization unit”, “a lithium recovery system”, “a second stage thermal mechanical evaporation/crystallization unit”, “a purification system” in claim 1; “a washing system” in claim 11; “a post-treatment system” in claim 13; “a methanol treatment system” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 20, the inclusion of “a methanol treatment system for removing methanol from the wastewater” is unclear and imprecise as to where in the system methanol treatment system treats wastewater within the context of claim 1 as it is in conflict with pretreatment system, and the claim should more clearly say where this system fits in with the system of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keister (US 2013/0048562), DiTomasso (US 2011/0104038), Keeling et al (US 8,535,538) and Heins (US 2007/051513).
With regard to claim 1 and 16, Keister teaches a system for treating wastewater (see title, abstract), comprising an aerated storage tank 220 that then supplied wastewater to wastewater input line (to tank 224, Figs 2A2B [0042]), a pretreatment system (all of Fig 2B, [0042-0050]), an evaporation/crystallization unit 288 that can be MVR (per claim 16) producing distillated water 296 that can be used as wash water, concentrated calcium chloride solution to tanks 308 and salt slurry with sodium chloride to belt filters (see Fig 2C, [0051-0059]), and Keister teaches a system of ion exchange for lithium recovery may be incorporated as desired [0059]. Keister suggests that the crystallizer/evaporator can be multi effect [0053] and vapor compression [0053], and therefore it would be obvious to one having ordinary skill in the art to transform the single stage of modified Keister to a multiple stage effect in light of this suggestion through routine experimentation, and the material obtained from the second stage would fail to differentiate over the apparatus as claimed as the system meets the structural limitations of the claim, see MPEP 2115.
However, Keister does not teach the TDS of the feed wastewater comprising 150,000 mg/L, however this is related to material acted upon by the system and therefore fails to make patentably distinct the system of Keister, see MPEP 2115.
However, Keister does not explicitly teach a thermal/mechanical second stage evaporation/crystallization unit and Keister is silent to a salt slurry treatment system configured to produce sodium chloride crystals from the salt slurry a purification system configured to remove contaminants from the distilled water to produce a purified water.
DiTomasso teaches a brine wastewater treatment system in multiple effects (Fig 6), wherein the multiple effects are connected with thickener purification system 770 and centrifuge 780 to produced purified distilled water 790 (see Fig 6, [0096-0099]), wherein mechanical vapor recompression evaporator 801 for crystallization may be employed, in combination with distilled water provided to organics/stripper/recliner (see Fig 7, [0047,0097]).
Keeling teaches systems for wastewater purification (title, abstract). Keeling teaches separating larger NaCl crystals out of a crystallization/evaporation unit, dewatering the larger NaCl crystals with a centrifuge and recirculating a saturated centrate/filtrate back to the crystallization/evaporation unit after separation of the larger NaCl crystals (Col. 4, ln. 35 through Col. 5, ln. 16). The dissolved solids of Keeling may include sodium chloride, calcium chloride, and lithium chloride (col. 2 ln. 14-17) and evaporation equipment such as mechanical vapor recompression, may be used (col. 5 ln. 60-67). The separation of solid crystals from the evaporation process is achieved by pumping a portion of the concentrated liquid slurry to a settler to allow gravity separation of solid crystals, which may then be fed to a centrifuge 37, the centrifuge 37 separates (i.e. dewaters) the salt crystals (claimed larger NaCl crystals), which include sodium chloride, from the saturated supernatant liquid (claimed centrate/filtrate) and the supernatant liquid is recycled to the evaporation units for further concentration. The salt crystals from the centrifuge may then be dried in a rotary drier to a moisture content of less than 2% to then be disposed of, stored, or sold. (See col. 5 ln. 16-28 and col. 6 ln. 58-67).
Heins teaches a system for treatment of wastewater brines (See title, abstract). Heins teaches that brine wastewater fed from line to 36, is pretreated in 36/40, is evaporated/crystallized in 140, the distilled water 180 is further treated in ion exchange 202, RO 224, EDI 220, and blowdown provided to zero-liquid discharge to make solids (See Fig 1, [0020-0034]), further a centrifuge 250 may be provided to treat evaporator blowdown to separate solids 254, wherein centrate 261 is mixed with circulated distillate and diluent to store brine 263 for further use 276 (See Fig 7, [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Keister in light of the further wastewater treatment options of DiTommaso, Keeling and Heins to provide a comprehensive wastewater treatment option to fully remove and purify water, while recovering separated Sodium chloride and lithium product as separated products with high degrees of purity desired and ensuring purified water can be recovered to allow comprehensive wastewater treatment and separation as suggested by Keister, DiTomasso, Keeling and Heins.
With regard to claim 2, as set forth above, the combined references teach alternative dewatering options for the slurry, such as DiTomasso, Keeling and Heins, including dewatering with centrifuges, that obtains solid crystals from the resulting system and the components of the crystals depend upon material acted upon see MPEP 2115.
With regard to claim 3, DiTommaso recognizes circulation evaporators as an equivalent crystallizer for separation of wastewater [0020].
With regard to claims 4-5, 7 and 12, claim limitations related to material acted upon by the system fail to differentiate the further limitation over the system taught and therefore fails to make patentably distinct the system of modified Keister, see MPEP 2115.
With regard to claims 6 and 8, in modified Keister, Keeling as set forth above teaches the salt crystals from the centrifuge may then be dried in a rotary drier to a moisture content of less than 2% to then be disposed of, stored, or sold. (See col. 5 ln. 16-28 and col. 6 ln. 58-67), therefore meeting further drier to form dried calcium chloride pills.
With regard to claims 9-10, Heins further shows in detail the vertical tube falling film vapor compression evaporator design to be utilized in modified Keister, including liquid droplets falling from tube bundle 140 turn upwardly with evaporated vapors through demister, to vapor compressor 164, where it is directed back to heating chest 140, a portion of distilled water provided to heat exchanger 148 to circulated via a circulation line a portion back to crystallizer evaporator unit (see Figs 3-4, [0025-0025]); and Keeling teaches re-circulation of a portion of slurry to maintain back pressure of recirculating solution in system and scale removal when mixing with pretreated wastewater (see col. 5, ln. 24-28), which would be obvious to ensure in the design of modified Keister.
With regard to claim 11, Keister teaches that distilled water is utilized as wash water for salt slurry (see Fig 2C, [0054-0055]).
With regard to claims 13-14, in Heins as set forth above distilled water 180 is further treated in ion exchange 202, RO 224, EDI 220 (See Fig 1, [0020-0034]); with further regard to claim 15, claim limitations related to material acted upon by the system fail to differentiate the further limitation over the system taught and therefore fails to make patentably distinct the system of modified Keister, see MPEP 2115.
With regard to claim 19, Keister suggests pH adjustment, flocculation, clarification in pre-treatment [0029-0035].

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keister (US 2013/0048562), DiTomasso (US 2011/0104038), Keeling et al (US 8,535,538) and Heins (US 2007/051513) as applied above and further in combination with Ertel et al (US 2013/0341268).
With regard to claims 17-18, modified Keister teaches all limitations as set forth above including the second stage can be MVR which produces distillated water, however Keister does not teach wherein the purification system comprises: an anoxic treatment system configured to denitrify nitrogen compounds in the first portion of the distilled water under anaerobic conditions to produce a denitrified distilled water therefrom; an aerobic treatment system configured to nitrify additional nitrogen compounds in the denitrified distilled water under aerobic conditions to produce a nitrified distilled water therefrom; and a membrane separation system comprising a membrane, the membrane separation system configured to remove the contaminants from the nitrified distilled water to produce the purified water.
Ertel teaches a system for wastewater treatment, wherein the system comprises anoxic treatment to denitrify nitrogen compounds and aerobic treatment to remove nitrogen 220, membrane separation 230 to remove the contaminants from the water and produce pure water (see Fig 2, [0010-0011,0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Keister in light of Ertel if the wastewater treated was found to have nitrogen compounds therein that are difficult to separate with the system of Ertel, the skilled artisan would look to Ertel to modify Keister to include separation of nitrogen compounds to arrive at pure water.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keister (US 2013/0048562), DiTomasso (US 2011/0104038), Keeling et al (US 8,535,538) and Heins (US 2007/051513) as applied above and further in combination with Batty et al (US 2012/0205235).
With regard to claim 20, modified Keister teaches all limitations as set forth above, however Keister does not teach methanol removal system for removing methanol from wastewater.
Batty teaches a vapor recompression system (see title, abstract), Batty teaches that in the system distillation column with rectification section is included to remove methanol from water to obtain purified wastewater (see Fig 1, [0081]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include methanol removal system as suggested by the teachings of Batty in the system of modified Keister in the case that methanol is detected in the wastewater and methanol removal would be desirably included as taught by Batty.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,781,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ’111 patent combine various features of the independent and dependent claims in differing combinations, and are less limited, however it would be obvious to claim features of dependent claims in the independent claims, and a less limited version of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citations in the parent application are cited in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MILLER/Primary Examiner, Art Unit 1772